     Case 1:17-cr-00548-PAC Document 134 Filed 09/09/19 Page 1 of 1




                                              September 9, 2019

By ECF
Hon. Paul A. Crotty
United States District Judge
Southern District of New York
Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street
New York, New York 10007

Re: United States v. Joshua Schulte, 17 Cr. 548 (PAC)

Hon. Judge Crotty:

        CIPA section 5 requires a defendant to provide pretrial notice to government
counsel of any plan to disclose classified information at trial. As this Court is aware
almost all of the discovery in this case is classified. Given that CIPA section 5 requires us
to provide notice that is particularized and tell the government what Mr. Schulte
“reasonably expects to disclose or cause the disclosure of,” we ask the Court to allow us
to serve notice on walled counsel for the time being.

        Requiring Mr. Schulte to provide such notice to the case/trial team now would
prematurely force him to reveal details about his defense strategy at trial in violation of
his Fifth Amendment due process rights and Sixth Amendment right to an effective and
meaningful defense. Of course, should the Court decide that notice is properly served on
the DOJ case/trial team, the defense would comply with the Court’s ruling.

       Thank you for considering this request


                                      Respectfully submitted,

                                      /s/ Sabrina Shroff/Edward Zas/Allegra Glashausser
                                      Counsel for Joshua A. Schulte

cc: All Counsel
